Citation Nr: 0843301	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  07-20 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation in excess of 
40 percent for lumbar spine degenerative joint disease with 
radiculopathy, status post healed fracture of right 
transverse process of L3. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant), wife, and friend


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to July 
1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the 
Muskogee, Oklahoma, Department of Veterans Affairs (VA) 
Regional Office (RO), which continued the 40 percent 
evaluation for lumbar spine degenerative joint disease with 
radiculopathy, status post healed fracture of right 
transverse process of L3.

In November 2008, the veteran, his wife, and a friend 
testified at a personal hearing before the undersigned Acting 
Veterans Law Judge.  A transcript of that hearing has been 
associated with the claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  For the entire period of increased rating claim, the 
veteran's service-connected lumbar spine degenerative joint 
disease with radiculopathy has not manifested ankylosis of 
the entire thoracolumbar spine nor has it been manifested by 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

2.  For the entire period of increased rating claim, the 
veteran's service-connected lumbar spine degenerative joint 
disease with radiculopathy has been manifested by mild 
decreased sensation in the right lower extremity.

3.  For the entire period of increased rating claim, the 
veteran's service-connected lumbar spine degenerative joint 
disease with radiculopathy has been manifested by mild 
decreased sensation in the left lower extremity. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
lumbar spine degenerative joint disease with radiculopathy 
have not been met for any period of increased rating claim.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 
4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243 
(2008).

2.  The requirements for a separate evaluation of 10 percent 
for radiculopathy of the right lower extremity have been met 
for the entire period of claim.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 
(2008).

3.  The requirements for a separate evaluation of 10 percent 
for radiculopathy of the left lower extremity have been met 
for the entire period of claim.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) 
(2008). 

The Board finds that VA has met the notice and duty to assist 
provisions of the VCAA.  Letter from the RO dated in April 
2005 satisfied the duty to notify provisions, which included 
advising the veteran generally regarding increased rating 
requirements.  This apprised the veteran of the information 
and evidence necessary to establish a claim for increased 
rating for his service-connected back disability.  The 
veteran was also advised of the evidence that VA would seek 
to provide; and of the information and evidence that he was 
expected to provide.  

The U.S. Court of Appeals for Veterans Claims (Court) 
recently issued a decision in the case of Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), which is relevant to this 
case.  For an increased-compensation claim, 38 U.S.C.A. § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Id.  

In this case, a June 2008 letter specifically advised the 
veteran that the information must show that his service-
connected back disability had gotten worse; that VA would 
consider evidence of the severity and duration of the 
symptoms; and that VA would consider evidence of the impact 
of the condition and symptoms on employment.  The May 2008 
notice letter also advised the veteran regarding 
extraschedular ratings, and specifically advised the veteran 
that VA could assign a disability rating if the disability 
was not covered by the rating schedule.  The veteran's claim 
for increase was adjudicated in a July 2008 statement of the 
case.  

Regarding the duty to assist, VA and private treatment 
records have been obtained and made a part of the file.  Upon 
receipt of the veteran's request for an increased rating, VA 
ordered orthopedic spine examinations, which were conducted 
in June 2006 and February 2008.  There is no indication in 
the record that additional evidence relevant to the increased 
rating issue decided herein is available and not part of the 
claims file. 

At the personal hearing before the undersigned, with the 
assistance of his representative, and in response to specific 
questions from the Board, the veteran testified about 
relevant and specific symptoms as they pertained to the 
schedular rating criteria for a higher disability rating.  
The veteran submitted additional evidence at the November 
2008 hearing and included a waiver of initial consideration 
by the RO.  Thus, the Board may consider this evidence in the 
first instance.  38 C.F.R. § 20.1304(c) (2008).  

The Board is satisfied that VA has sufficiently discharged 
its duty to notify and assist the veteran in this matter.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

Spine Disorders Rating Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

The use of manifestations not resulting from service- 
connected disease or injury in establishing the service-
connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided. 38 
C.F.R. § 4.14.  When an unlisted condition is encountered it 
will be permissible to rate under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  In view of the number of 
atypical instances it is not expected, especially with the 
more fully described grades of disabilities, that all cases 
will show all the findings specified.  38 C.F.R. § 4.21.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the veteran, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In determining the present level of a disability for 
any increased rating claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and non-weight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59.

Service connection for residuals of healed fracture of the 
right transverse process of L3 was granted by means of a 
January 1955 rating decision and assigned a noncompensable 
evaluation.  In a January 2003 rating decision, the RO 
reclassified the service-connected disability as lumbar spine 
degenerative joint disease with radiculopathy, status post 
healed fracture of right transverse process of L3 and granted 
a 40 percent evaluation, effective July 26, 2002.  The 
veteran has remained rated 40 percent disabling since that 
time, except for a period of temporary total (100 percent) 
rating.  

The veteran filed his current claim for increase in December 
2004, contending generally that his back disability had 
worsened.  

The RO has rated the veteran's service-connected disability 
under Diagnostic Code 5242.  The evidence shows that the 
veteran has been diagnosed with degenerative disc disease of 
the lumbar spine.  Thus, the Board finds that Diagnostic Code 
5243 is applicable to the claim for increase.

Diagnostic Code 5243 provides that intervertebral disc 
syndrome (IVDS) is to be rated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher rating when all disabilities are combined under 38 
C.F.R. § 4.25.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides that a 50 percent disability rating is 
assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent disability rating is 
assigned for unfavorable ankylosis of the entire spine.  38 
C.F.R. § 4.71a.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (effective September 26, 2003) 
provides a 60 percent disability rating for IVDS with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a.  Note 
(1) to Diagnostic Code 5243 provides that, for purposes of 
ratings under Diagnostic Code 5243, an incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  Note 
(2) provides that, if intervertebral disc syndrome is present 
in more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, each segment is to 
be rated on the basis of incapacitating episodes or under the 
General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  38 C.F.R. § 4.71a. 

With regard to specific neurologic manifestations of 
disability, where there is complete paralysis of the sciatic 
nerve, when the foot dangles and drops, and no active 
movement is possible of muscles below the knee, with flexion 
of knee weakened or (very rarely) lost, an 80 percent rating 
is assigned.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  
Incomplete paralysis of the sciatic nerve warrants a 
60 percent evaluation if it is severe with marked muscular 
dystrophy; a 40 percent evaluation if the incomplete 
paralysis is moderately severe; a 20 percent evaluation if 
the incomplete paralysis is moderate; and a 10 percent 
evaluation if the incomplete paralysis is mild.  38 C.F.R. § 
4.124a, Diagnostic Code 8520.

Increased Rating Analysis

The veteran's service-connected lumbar spine degenerative 
joint disease with radiculopathy (status post healed fracture 
of the right transverse process of L-3) has been rated 40 
percent disabling from July 2002.  In a June 2004 claim for 
increased rating, the veteran contended that this disability 
had worsened and required more medical treatment.  

It must be noted that the veteran underwent a laminectomy in 
August 2004 and received a temporary total evaluation from 
August 6, 2004, to October 31, 2004.  Because the veteran was 
in receipt of a 100 percent evaluation (the highest schedular 
evaluation) during that time, that time period is not part of 
the current appeal.  

At the November 2008 hearing, the veteran testified that the 
VA examiner who examined in February 2008 did not use an 
instrument to measure his range of motion of the lumbar 
spine.  The veteran's wife testified the veteran needed help 
getting out of bed and tying his shoes because of the low 
back pain.  She stated the veteran was in constant pain.  The 
veteran and his wife contested the finding in the February 
2008 VA examination that the veteran had 90 degrees of 
flexion.  They stated the veteran could bend only 
approximately 20 to 30 degrees at most.  The veteran was 
asked about the diminished sensation that was reported in the 
February 2008 VA examination report, and responded that he 
had loss of sensation in both lower extremities and would 
have difficulty walking as a result.  

After a review of all the evidence of record, the Board finds 
that, for the entire period of increased rating claim, the 
veteran's service-connected lumbar spine degenerative joint 
disease with radiculopathy has not manifested ankylosis of 
the entire thoracolumbar spine, as required for a higher 
disability rating of 50 percent under the General Rating 
Formula for Diseases and Injuries of the Spine (Diagnostic 
Codes 5242 or 5243).  The various VA examinations and other 
clinical measures of the veteran's spine, even with 
consideration of additional limitations due pain or during 
flare-ups, reflect ranges of motion well that do not 
approximate ankylosis.  For example, the July 2004 VA spine 
examination reflects forward flexion limited to 32 degrees 
(limited by pain), and a combined range of motion of the 
lumbosacral spine limited to 114 degrees.  A June 2006 VA 
spine examination reflects forward flexion to 80 degrees and 
a combined range of motion of 186 degrees.  This examiner 
made a notation that there was no ankylosis of the spine.  A 
February 2008 VA spine examination reflects forward flexion 
to 90 degrees and a combined range of motion of 230 degrees.  
In order to warrant a 50 percent evaluation, the veteran's 
lumbar spine would need to be manifested by no movement, or 
at least more nearly approximate no movement, of the 
lumbosacral spine.  Even with consideration of pain and all 
limiting orthopedic factors, the evidence does not show 
limitation of motion that more nearly approximates ankylosis 
of the thoracolumbar spine.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5242 (General Rating Formula for 
Diseases and Injuries of the Spine).  

The Board finds, however, that the evidence establishes the 
veteran has for the entire period of increased rating claim 
experienced decreased sensation in the lower extremities due 
to the service-connected lumbar spine disability, which 
warrant separate 10 percent evaluations for the right and 
left lower extremities under Diagnostic Code 8520.  For 
example, in an October 2002 VA examination report, the 
examiner noted objective evidence of left and right sided 
diminished sensation associated with radiating pain from the 
service-connected lumbar spine disability.  In a February 
2004 private medical record, the examiner stated the veteran 
had decreased sensation in the right S1 distribution.  The 
examiner noted that sensation was intact otherwise in the 
lower extremities.  That same examiner examined the veteran 
in August 2004 (right before the laminectomy) and made the 
same findings-that the veteran had decreased sensation in 
the right S1 distribution, and that sensation was otherwise 
intact in the lower extremities.  In a June 1, 2006 VA spine 
examination, the examiner noted in detail that the veteran 
had decreased reflexes of 4/5 in both lower extremities.  In 
a February 2008 VA spine examination, the examiner noted that 
sensation was diminished to pin prick and temperature in S1 
distribution of both lower extremities.  

The above-described evidence establishes that the veteran has 
had diminished sensation in his right and left lower 
extremity throughout the appeal period and would warrant 
separate 10 percent evaluations under Diagnostic Code 8520.  
The 10 percent disability ratings under Diagnostic Code 8520 
for neurological impairment of each extremity encompasses the 
veteran's symptoms of radiculopathy, which the Board finds to 
be not more than mild.  38 C.F.R. § 4.124a.  

The Board also finds that a separate disability rating for 
neurological impairment of radiculopathy of either the right 
or left lower extremity is not warranted for any period of 
the increased rating claim.  A 20 percent evaluation for each 
lower extremity is not warranted, as the diminished sensation 
in both lower extremities has not been shown to be moderate 
for any period of time.  38 C.F.R. § 4.124a.  

Considering an alternate rating on the basis of IVDS symptoms 
under Diagnostic Code 5243, the Board finds that, for the 
period of increased rating claim throughout the appeal, the 
preponderance of the evidence is against a finding that the 
service-connected disability has manifested symptoms of 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months, as required for a 60 percent 
disability rating under Diagnostic Code 5243.  38 C.F.R. § 
4.71a.  The veteran has indicated that he needs assistance to 
get out of bed, but has not stated that he is incapacitated 
as contemplated by the rating criteria.  The preponderance of 
the evidence is against a finding that he meets the criteria 
for the 60 percent evaluation for any period of claim under 
Diagnostic Code 5243.  

Based upon the guidance of the Court in Hart, 21 Vet. App. 
505, the Board has considered whether a staged rating is 
appropriate.  However, in the present case, the veteran's 
symptoms remained constant throughout the course of the 
period on appeal and as such staged ratings are not 
warranted.  

The Board has considered the provisions of 38 C.F.R. § 
3.321(b)(1) (2008), but finds that no evidence that the 
veteran's service-connected lumbar spine degenerative joint 
disease with radiculopathy has caused marked interference 
with employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of this disability.  In this case, the 
schedular rating criteria specifically includes periods of 
incapacitating episodes, and provides for ratings based on 
limitation of motion and function, including due to such 
orthopedic factors as pain.  The last time the veteran was 
hospitalized for his disability was in August 2004.  In the 
absence of such 


factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
disability under the provisions of 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

An evaluation in excess of 40 percent for lumbar spine 
degenerative joint disease with radiculopathy is denied.

A separate 10 percent evaluation for radiculopathy of the 
right lower extremity, for the entire period of increased 
rating claim, is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.

A separate 10 percent evaluation for radiculopathy of the 
left lower extremity, for the entire period of increased 
rating claim, is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


